Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of application 15/892,883, a CON of PCT/CN2015/086778 filed 08/12/2015.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/4/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 7-8, 10-16, and 18-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9-10 of parent U.S. Patent No. US 10, 595, 316 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 7-8, 10-16, and 18-19 of the instant application merely broadens the scope of the claims 1-7 and 9-10  of the A Patent by eliminating the elements and their functions of the claims, and claims 1-5, 7-8, 10-16, and 18-19 of this instant application is therefore an obvious variant thereof.
Instant Application 16800380
Patent 10,595,316  
1. A data transmission method, comprising: determining, by user equipment, a logical channel used for to-be-transmitted Device to Device (D2D) data; determining, by the user equipment, a logical channel group corresponding to the logical channel; reporting, by the user equipment to a network device, a D2D data volume of the logical channel group for the user equipment; and receiving, by the user equipment from the network device, a 
2. The method according to claim 1, wherein the determining, by user equipment, the logical channel used for the to-be-transmitted D2D data comprises: determining, according to first configuration information and a type of the to-be-transmitted D2D data, the logical channel used for the to-be-transmitted D2D data, wherein the first configuration information comprises a correspondence between the logical channel and the type of the to-be-transmitted D2D data. 
4. The method according to claim 1, wherein the determining, by the user equipment, the logical channel group corresponding to the logical channel comprises: determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel. 
5. The method according to claim 4, wherein the second configuration information is stored in the user equipment; or the second configuration information is received by the user equipment from the network device, wherein the second configuration information is determined by the network device according to the type of the logical channel. 



  2. The method according to claim 1, wherein the first configuration information is stored in the user equipment; or the first configuration information is received by the user equipment from the network device, wherein the first configuration information is determined by the network device according to the type of the to-be-transmitted D2D data.
7. The method according to claim 2, wherein the type of the to-be-transmitted D2D data comprises at least one of a priority of the to-be-transmitted D2D data or a service type of the to-be-transmitted D2D data.
3. The method according to claim 1, wherein the type of the to-be-transmitted D2D data comprises at least one of a priority of the to-be-transmitted D2D data or a service type of the to-be-transmitted D2D data.
8. A data transmission method in a Device to Device (D2D) system, comprising: receiving, by a network device, a D2D data volume of a logical channel group for user equipment, 
13. …determine, according to first configuration information and a type of the to-be-transmitted D2D data, the logical channel used for the to-be-transmitted D2D data, wherein the first configuration information comprises a correspondence between the logical channel and the type of the to-be-transmitted D2D data. 
15. … determine, according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and a type of the logical channel.
16. ….receive the second configuration information from the network device, the second configuration information being determined by the network device according to the type of the logical channel. 



5. The method according to claim 4, wherein the types of the D2D data comprise at least one of a priority of the D2D data or a service type of the D2D data.
10. The method according to claim 8, further comprising: prior to the receiving the D2D data volume: configuring, by the network device, a logical channel for D2D data of each user equipment in the D2D system according to types of D2D data in the D2D system and types of user equipment in the D2D system; and sending, by the network device, first configuration information to the user equipment, wherein the first configuration information comprises a correspondence between each type of D2D data of the user equipment and the logical channel. 

6. The method according to claim 4, further comprising: prior to the receiving the D2D data volume: configuring, by the network device, a logical channel for D2D data of each user equipment in the D2D system according to types of D2D data in the D2D system and types of user equipment in the D2D system; and sending, by the network device, first configuration information to the user equipment, wherein the first configuration information comprises a correspondence between each type of D2D data of the user equipment and the logical channel.

13. …determine, according to first configuration information and a type of the to-be-transmitted D2D data, the logical channel used for the to-be-transmitted D2D data, wherein the first configuration information comprises a correspondence between the logical channel and the type of the to-be-transmitted D2D data. 
15. … determine, according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and a type of the logical channel.
16. ….receive the second configuration information from the network device, the second configuration information being determined by the network device according to the type of the logical channel. 

7. An apparatus, comprising: a memory configured to store to-be-transmitted Device to Device (D2D) data; a processor communicatively coupled with the memory, wherein the processor is configured to: determine a logical channel used for the to-be-transmitted D2D data; determine a logical channel group corresponding to the logical channel; and determine a D2D data volume of the logical channel group for the apparatus; a transmitter communicatively coupled with the processor, wherein the transmitter is configured to report the D2D data volume determined by the processor to a network device; a receiver communicatively coupled with the processor, wherein the receiver is configured to receive information about a D2D resource that is allocated by the network device to the apparatus according to the D2D data volume; and wherein the processor is configured to determine, according to the information about the D2D resource, a resource to send the to-be-transmitted D2D data, and the transmitter is configured to send, on the resource determined by the processor, the to-be-transmitted D2D data to another apparatus by using the logical channel determined by the processor; wherein the processor is further configured to determine, according to first configuration information and a type of the to-be-transmitted D2D data, the logical channel used for the to-be-transmitted D2D data, wherein the first configuration information comprises a correspondence between the logical channel and the type of the to-be-transmitted D2D data; the receiver is further configured to receive second configuration information from the network device, wherein the second configuration information is determined by the network device according to a type of the logical channel; and the processor is further configured to determine, according to the second configuration information and the type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel, and the type of the logical channel comprises at least one of the following: a priority of the 

	
8. The apparatus according to claim 7, wherein the first configuration information is stored in the memory; or the receiver is further configured to receive the first configuration information from the network device, the first configuration information being determined by the network device according to the type of the to-be-transmitted D2D data.
18. The apparatus according to claim 13, wherein the type of the to-be-transmitted D2D data comprises at least one of a priority of the to-be-transmitted D2D data or a service type of the to-be-transmitted D2D data. 

9. The apparatus according to claim 7, wherein the type of the to-be-transmitted D2D data comprises at least one of a priority of the to-be-transmitted D2D data or a service type of the to-be-transmitted D2D data.
19. A network device in a Device to Device (D2D) system, wherein the network device comprises: at least one processor, and a memory storing computer-executable instructions; wherein the computer-executable instructions, when executed by the at least one processor, further cause the network device to: receive a D2D data volume of a logical channel group for user equipment, and the logical channel group comprises a logical channel that is used by the user equipment to send to-be-transmitted D2D data; allocate a D2D resource to the user equipment according to the D2D data volume; and send, to the user equipment, information about the D2D resource, wherein the D2D resource is used by the user equipment to send the to-be-transmitted D2D data to another user equipment. 
13. …determine, according to first configuration information and a type of the to-be-transmitted D2D data, the logical channel used for the to-be-transmitted D2D data, wherein the first configuration information comprises a correspondence between the logical channel and the type of the to-be-transmitted D2D data. 
15. … determine, according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and a type of the logical channel.









Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-5, 7-8, 10-16, and 18-19 of the instant application merely broaden the scope of the claims 1-7 and 9-10 of 10, 595, 316.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-14, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No.: 2017/0171837), and further in view of Kalhan (US Pub.:2015/0111587).

As per claim 1, Chen disclose  A data transmission method (see Fig.2, a resource allocation method for data transmission), comprising: 
determining, by user equipment, a logical channel used for to-be-transmitted Device to Device (D2D) data (see para. 0075, 0076 the D2D scheduling request message a D2D logical channel identifier); 
determining, by the user equipment, a logical channel group corresponding to the logical channel (see para. 0075, 0076, 0077, the D2D scheduling request message and the buffer status report may include buffer information about one or more D2D logical channels separately, the D2D logical channels belonging to the same D2D logical channel group); 
reporting, by the user equipment to a network device, a buffer size of the logical channel group for the user equipment (see para. 0074, 0075, the buffer status report includes a D2D buffer indication, a buffer size, reporting a data volume to the eNB); and 
receiving, by the user equipment from the network device, a D2D resource that is allocated by the network device, wherein the D2D resource is used to transmit the to-be-transmitted D2D data (see Fig.2, para. 0032-0037, at step 216, the wireless communication device sends the D2D link information to the base station. In response to the base station response, the first wireless communication device transmits the D2D link information which may include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link, a D2D Power Headroom Report (PHR) indicating available transmission power for D2D transmission over the D20 communication link, . Although Chen disclose reporting, by the user equipment to a network device, a buffer size that of the logical channel group for the user equipment;

Chen however does not explicitly disclose reporting, by the user equipment to a network device, “a D2D data volume” of the logical channel group for the user equipment.

Kalhan however disclose reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment (see paragraphs 0025, 0026, 0037, teaches, “the D2D call initiation message further includes a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link”, see also para. Fig.2, Fig.3, para. 0037, 0048, the first wireless communication device transmits the D2D link information which include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment, as taught by Kalhan, in the system of Chen, so as to enhance D2D communication, see Kalhan, paragraphs 21-22.

As per claim 2, the combination of Chen and Kalhan disclose the method according to claim 1.
Chen further disclose wherein the determining, by user equipment, the logical channel used for the to-be-transmitted D2D data comprises: determining, according to first configuration information and a type 
As per claim 3, the combination of Chen and Kalhan disclose the method according to claim 3.
Chen further disclose  wherein the first configuration information is stored in the user equipment; or the first configuration information is received by the user equipment from the network device, wherein the first configuration information is determined by the network device according to the type of the to-be-transmitted D2D data (see para. 0113, the D2D resource configuration information includes a D2D semi-persistent scheduling configuration, and the D2D semi-persistent scheduling configuration includes: a transmission semi-persistent scheduling configuration and/or a reception semi-persistent scheduling configuration, and a semi-persistent scheduling configuration period). As per claim 7, the combination of Chen and Kalhan disclose the method according to claim 2.
Chen further disclose wherein the type of the to-be-transmitted D2D data comprises at least one of a priority of the to-be-transmitted D2D data or a service type of the to-be-transmitted D2D data (see para. 0279, 0284, the D2D buffer status report includes a D2D indication, logical channel group identifiers corresponding to a plurality of logical channels bearing D2D communication, a buffer size of a corresponding logical channel group, a priority / priority of the to-be-transmitted D2D data). 

As per claim 8, claim 8 (relates a corresponding network side apparatus) and is rejected the same way as claim 1.
As per claim 9, claim 9 is rejected the same way as claim 2.

As per claim 10, the combination of Chen and Kalhan disclose method according to claim 8.
Chen further disclose the method further comprising: prior to the receiving the D2D data volume: configuring, by the network device, a logical channel for D2D data of each user equipment in the D2D system according to types of D2D data in the D2D system and types of user equipment in the D2D system; and sending, by the network device, first configuration information to the user equipment, wherein the first configuration information comprises a correspondence between each type of D2D data of the user equipment and the logical channel (see para. 0070, in order to save signalling overheads needed by scheduling, the D2D UE needs to send information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node can adopt an appropriate resource scheduling manner according to requirements, see also para. 0113, the D2D resource configuration information includes a D2D semi-persistent scheduling configuration, and the D2D semi-persistent scheduling configuration includes: a transmission semi-persistent scheduling configuration and/or a reception semi-persistent scheduling configuration, and a semi-persistent scheduling configuration period). 
As per claim 11, claim 11 is rejected the same way as claim 7.
As per claim 12, claim 12 is rejected the same way as claim 1.  Chen further disclose the apparatus (see Fig. 5, UE), comprising: at least one processor (see Fig.5, para. 0164, a processing unit 504), and a memory storing computer-executable instructions (see Fig.5, Fig.7. para. 0086, UE with a memory for 
As per claim 13, claim 13 is rejected the same way as claim 2.
As per claim 14, claim 13 is rejected the same way as claim 3.As per claim 18, claim 18 is rejected the same way as claim 7.As per claim 19, claim 19 (relates a corresponding network side apparatus) and is rejected the same way as claim 1. Chen further disclose A network device (see Fig. 6, a node) in a Device to Device (D2D) system, wherein the network device comprises: at least one processor (see Fig.6, a CPU and an allocation unit 602, see para. 0176), and a memory storing computer-executable instructions; wherein the computer-executable instructions (see Fig.6, Fig.8, Node 802, with a memory for storing computer-executable instructions, see para. 0046). 
As per claim 20, the combination of Chen and Kalhan disclose network device according to claim 19.
Chen further disclose wherein the computer-executable instructions instruct the network device to: configure, according to types of D2D data in the D2D system, a logical channel for each type of D2D data; and generate first configuration information (see para. 0070, in order to save signalling overheads needed by scheduling, the D2D UE needs to send information indicating whether to trigger semi-persistent scheduling, a period corresponding to semi-persistent scheduling and QoS information to the eNB or the central control node, such that the eNB or the central control node can adopt an appropriate resource scheduling manner according to requirements), wherein the first configuration information comprises a correspondence between each type of D2D data and the logical channel; and send the first configuration information to the user equipment (see para. 0113, the D2D resource configuration information includes a D2D semi-persistent scheduling configuration, and the D2D semi-persistent scheduling configuration includes: a transmission semi-persistent scheduling configuration and/or a .

Claims 4-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No.: 2017/0171837), in view of Kalhan (US Pub.:2015/0111587), and further in view of Liu (CN104378825a).

As per claim 4, the combination of Chen and Kalhan disclose the method according to claim 1.

The combination of Chen and Kalhan however does not explicitly disclose wherein the determining, by the user equipment, the logical channel group corresponding to the logical channel comprises: determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel;
Liu however disclose  wherein the determining, by the user equipment, the logical channel group corresponding to the logical channel comprises: determining, by the user equipment according to second configuration information and a type of the logical channel, the logical channel group used by the logical channel, wherein the second configuration information comprises a correspondence between the logical channel group and the type of the logical channel (see para. 0046, 0047, the D2D traffic cache data is set as a transmission type of a logical channel group, the BSR when the UE eNB reports the message to the service, carrying the D2D traffic transmission corresponding to the logic of the cache data buffer amount of the uplink data channel groups, the serving eNB based on the uplink logical channel group of the cache data amount of the BSR reporting message carries the D2D traffic transmission corresponding to the cached data, the buffered data amount is determined as the specific indication D2D traffic). 



As per claim 5, the combination of Chen, Kalhan and Liu disclose the method according to claim 4.
Liu further disclose wherein the second configuration information is stored in the user equipment; or the second configuration information is received by the user equipment from the network device, wherein the second configuration information is determined by the network device according to the type of the logical channel (see para. 0046, 0054-0057, the network side determines the LTE network data cache D2D traffic logical channel set in a logical channel group). 
As per claim 6, the combination of Chen, Kalhan and Liu disclose the method according to claim 4.
Chen further disclose wherein the type of the logical channel comprises at least one of the following: an identifier of the logical channel, a priority of the logical channel, or a priority of data transmitted on the logical channel (see para. 0076, the D2D scheduling request message and the buffer status report may further include any combination of the following fields: a D2D logical channel identifier; a D2D logical channel group identifier; a QoS Class Identifier (QCI); a priority). 
As per claim 15, claim 15 is rejected the same way as claim 4.
As per claim 16, claim 16 is rejected the same way as claim 5.
As per claim 17, claim 17 is rejected the same way as claim 6.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No.: 2017/0171837), and further in view of Han (PCT/CN2014/095837, filed on Dec. 31, 2014, published as US Pub.:2017/0303319).

As per claim 1, Chen disclose  A data transmission method (see Fig.2, a resource allocation method for data transmission), comprising: 
determining, by user equipment, a logical channel used for to-be-transmitted Device to Device (D2D) data (see para. 0075, 0076 the D2D scheduling request message a D2D logical channel identifier); 
determining, by the user equipment, a logical channel group corresponding to the logical channel (see para. 0075, 0076, 0077, the D2D scheduling request message and the buffer status report may include buffer information about one or more D2D logical channels separately, the D2D logical channels belonging to the same D2D logical channel group); 
reporting, by the user equipment to a network device, a buffer size of the logical channel group for the user equipment (see para. 0074, 0075, the buffer status report includes a D2D buffer indication, a buffer size, reporting a data volume to the eNB); and 
receiving, by the user equipment from the network device, a D2D resource that is allocated by the network device, wherein the D2D resource is used to transmit the to-be-transmitted D2D data (see Fig.2, para. 0032-0037, at step 216, the wireless communication device sends the D2D link information to the base station. In response to the base station response, the first wireless communication device transmits the D2D link information which may include a D2D Buffer Status Report (BSR) indicating a volume of data to be transmitted over the D2D communication link, a D2D Power Headroom Report (PHR) indicating available transmission power for D2D transmission over the D20 communication link, . Although Chen disclose reporting, by the user equipment to a network device, a buffer size that of the logical channel group for the user equipment;

Chen however does not explicitly disclose reporting, by the user equipment to a network device, “a D2D data volume” of the logical channel group for the user equipment.

Han however disclose reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment (see para. 0016, 0021, 0037, a D2D data volume needing to be sent by a first UE to eNB).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reporting, by a user equipment to a network device, “a D2D data volume” of a logical channel group for the user equipment, as taught by Han, in the system of Chen, so as to reduces overloads of transmission resources between the eNodeB and the UE, and avoids a problem of an excessively long delay in requesting a transmission resource by the UE from the eNodeB, thereby reducing a scheduling delay, see Han, paragraphs 50-54.

Claims 8, 12 and 19 are rejected the same way as claim 1.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Additional Rejection (Third Rejection) based on IDS filed 4/26/2019.
Claims 1, 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola (US Pub. No.: 2012/0207100 (D1)), and further in view of KR 10-2015-0028693 (D2).


As per claim 1, Hakola discloses the features whereby in a D2D communication, any kind of delay-sensitive, high priority, and very short application messages can be sent in a manner proposed herein (see para. 0067); when an application message is determined to meet a predetermined set of criteria, the application message is first processed, and a selected application message that is preferentially processed and that needs to be accelerated is sent via a D2D communication or a first (e.g., accelerated) path between a UE and an eNB, and other application messages are transmitted and received via a second (e.g., normal) path between the UEs or between the UE and the eNB (see para. 0100); and for the D2D communication, a base station determines a first L2 logical channel that a wireless communication device uses to transmit the application message that meets the predetermined set of criteria, and the base station determines a second L2 logical channel used by the wireless communication device to transmit the application message that does not meet the predetermined set of criteria, and the base station signals to the wireless communication device an indication of the determined L2 logical channel (see para. 0142). 
Accordingly, Claim 1 and Dl are substantially the same, except for their expressions. 
Although there is a difference between Claim 1 and Dl in that Dl does not explicitly disclose a feature of reporting, by a user equipment, a D2D data volume of the user equipment that is in a logical channel group to a network device, this difference could have been easily derived by a skilled person from the feature of D2, whereby a UE can transmit a buffer state report (BSR) to a BS; a logical channel group is a bundle of logical channels with similar QoS (Quality of Service) requirements or similar characteristics that can exist up to a maximum of four logical channels in one terminal; an LCG ID includes buffer size information of one logical channel group; the base station can allocate radio resources for data transmission/ reception of the UE; and allocates radio resources based on the BSR information (see paras. 0045-0066). Claim 1 could therefore have been easily conceived by a skilled person from a combination of Dl and D2.

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a feature of reporting, by a user equipment, a D2D data volume of the user equipment that is in a logical channel group to a network device, as taught by D2, in the system of D1, so as to directly assigned efficient radio resources for communication between the terminals, see D2, Abstract.

Claims 8, 12 and 19 are rejected the same way as claim 1.

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          a.       Rudolf (US 2017/0230939) – see para. 0215 (Persistence parameters may be adjusted by a D2D transmitter, for example, as a function of one or more (e.g., one) of the following events or observations, successful or failed access attempts, available absolute or relative D2D traffic volume in queue(s), timer or counter values at expiry (e.g. for delay-sensitive traffic or to meet latency requirements) or as a function of preceding D2D data transmission or reception events, received signal strength of signals or channels received from other D2D terminals or LTE infrastructure nodes, etc. Adjustment of persistence parameters by a D2D terminal may occur separately for different types of D2D data transmission, such as a set of persistence parameters (e.g., first set of persistence parameters) subject to continuous monitoring and/or updates for D2D control signaling, a set for D2D high priority data (e.g., second set for D2D high priority data), a set of persistence parameters (e.g., third set of persistence parameters) being adjusted as a function of signal conditions).
          b.       Wang (US 2015/0334714) – see para. 0067 (downlink resources may be used for the uplink D2D transmission if there is no down link transmission for the wireless device 110A-D scheduled. Hence, the cellular link uplink transmission, and D2D link transmission can be launched in parallel occupying the different resources. The resources may also be equally or divided in N:M fashion where the relation N:M reflects the division between the data volume of cellular and D2D queues).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469